FILED
                            NOT FOR PUBLICATION                               JUL 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30210

              Plaintiff - Appellee,               D.C. No. 2:09-cr-00418-JCC-1

  v.
                                                  MEMORANDUM*
BRIAN ROBERT GILL,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                              Submitted July 9, 2014**
                                Seattle, Washington

Before: ALARCÓN, KLEINFELD, and MURGUIA, Circuit Judges.

       Brian Gill appeals the district court’s order continuing the terms of his

supervised release without modification. We have jurisdiction under 18 U.S.C.

§ 3742 and 28 U.S.C. § 1291 and affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gill challenges a condition of his supervised release that requires him to

abide by all rules and lifestyle restrictions imposed by his therapist as part of his

sexual-deviancy treatment program. He argues, as he did below, that this condition

impermissibly delegates the district court’s judicial authority to Gill’s therapist.

      Gill, however, raised this challenge for the first time in a memorandum

asking the district court to modify the conditions of his supervised release.

Congress has “limited the manner in which a defendant may challenge the legality

of a supervised release condition to: (1) direct appeal, (2) § 2255 habeas corpus

relief, and (3) . . . [a] Rule 35(c) motion.” United States v. Gross, 307 F.3d 1043,

1044 (9th Cir. 2002).

      A district court may not modify the conditions of a defendant’s supervised

release based on the defendant’s claim that a certain condition is illegal. Id.

Accordingly, the district court did not err in ordering Gill’s supervised release to

continue without modification.

      AFFIRMED.




                                            2